 1
 2
 3
 4
 5
 6
 7
 8                      UNITED STATES DISTRICT COURT
 9                     CENTRAL DISTRICT OF CALIFORNIA
10                                  WESTERN DIVISION
11   TRENTON BOSTOCK,                       )   No. 2:18-cv-02565-JDE
                                            )
12                                          )
                       Plaintiff,           )   ORDER AWARDING ATTORNEY
13                                          )
                  v.                        )   FEES UNDER THE EQUAL
14                                          )   ACCESS TO JUSTICE ACT,
     NANCY A. BERRYHILL, Acting             )
                                            )
                                                PURSUANT TO 28 U.S.C. § 2412(d)
15   Commissioner of Social Security,
                                            )
                                            )
16                     Defendant.           )
                                            )
17
18
           Based upon the parties’ Stipulation (Dkt. 19), IT IS ORDERED that
19
     Plaintiff shall be awarded attorney’s fees and expenses of $3,940.00 under 28
20
     U.S.C. § 2412 and no costs under 28 U.S.C. § 1920, subject to the terms of the
21
     above-referenced Stipulation.
22
23
     Dated: February 08, 2019
24
                                                 ______________________________
25                                               JOHN D. EARLY
                                                 United States Magistrate Judge
26
27
28
